UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6500



EDWARD HAROLD SAUNDERS, JR.,

                                           Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-96-468-3-MU)


Submitted:   July 2, 1998                  Decided:   July 29, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward Harold Saunders, Jr., Appellant Pro Se.      Clarence Joe
DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis, deny a certificate of appealability, and

dismiss the appeal on the reasoning of the district court. Saunders

v. Attorney Gen. of N.C., No. CA-96-468-3-MU (W.D.N.C. Mar. 23,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2